Name: Commission Regulation (EC) No 2402/95 of 12 October 1995 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1995/96 wine year
 Type: Regulation
 Subject Matter: food technology;  agricultural structures and production;  farming systems;  civil law;  production;  beverages and sugar
 Date Published: nan

 No L 246/8 fENl Official Journal of the European Communities 13 . 10 . 95 COMMISSION REGULATION (EC) No 2402/95 of 12 October 1995 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1995/96 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 38 (5) thereof, region , for the quantities of table wine or of wine suitable for yielding table wine which may be delivered to the distilleries ; Whereas, for the proper administration of the quantities in question , it is necessary to derogate from the special measures laid down in Regulation (EEC) No 2721 /81 and to provide that the contracts or declarations submitted may be subject to a reduction of the quantities applied for ; whereas such contracts or declarations must not exceed 12 hi of wine per hectare of vines used for the production of table wines or of wine suitable for yielding table wines, except in the case of German and Austrian producers ; Whereas, in order to increase the efficiency of this measure, it is necessary to concentrate it on the first months of the wine year and to ensure proper perfor ­ mance of the contracts and declarations signed by the producers by establishing a security which will guarantee delivery of wine to a distillery ; Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation, as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EC) No 1 848/95 (^ fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1995/96 wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Whereas, in view of the foreseeable situation on the market, the harvest forecast and the level of end-of-year ­ stocks, the quantities eligible should be fixed at levels which, in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without, however, exceeding the quantities compatible with sound management of the market ; whereas, for that purpose, an overall quantity should be fixed for Community production regions eligible for preventive distillation at 6 300 000 hi of table wine, and that quantity should be broken down per region ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 441 /88 of 4 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (% as last amended by Regulation (EC) No 2587/94 Q, delimits the Com ­ munity wine-producing regions ; Article 1 1 . Preventive distillation of table wine and wine suitable for yielding table wine as provided for in Article 38 of Regulation (EEC) No 822/87 is hereby introduced for the 1995/96 wine year. The distillation, introduced for all table wines produced in the production regions referred to in Article 4 of Regulation (EEC) No 441 /88 and in Austria shall be restricted to 6 300 000 hectolitres . That quantity shall be broken down by production region referred to above in the following way :Whereas, if the overall quantity applied for per region exceeds the quantity specified in the Regulation , provi ­ sion should be made for a rapid notification of the Member States in order to fix a single reduction rate, per  region 1 (Germany) :  region 3 (France) :  region 4 (Italy) :  region 5 (Greece) :  region 6 (Spain) :  region 7 (Portugal) :  Austria : 100 000 hi, 800 000 hi, 3 800 000 hi, 200 000 hi, 800 000 hi, 400 000 hi, 200 000 hi. ( ¢) OJ No L 84, 27. 3 . 1987, p. 1 . $ OJ No L 148, 30. 6. 1995, p. 31 . (3) OJ No L 241 , 1 . 9 . 1988, p. 88 . (*) OJ No L 202, 25. 7. 1991 , p. 16. (s) OJ No L 177, 28 . 7. 1995, p. 35. (6) OJ No L 45, 18 . 2. 1988, p. 15 . h OJ No L 274, 26. 10 . 1994, p. 2. 13 . io . 95 PEN Official Journal of the European Communities No L 246/9 Each producer having produced table wine or wine suitable for yielding table wine may sign , by 30 November 1995 at the latest, a preventive distillation contract of declaration with the competent authorities of the Member State specifying : (a) the family name, first name and address of the appli ­ cant ; (b) the quantity of wine which be wishes to have distilled in accordance with current Community provisions concerning the quality of products to be delivered to a distillery. That quantity may not exceed 1 2 hi of table wine per hectare of vines producing such products, except in the case of German and Austrian producers where that volume may not exceed 2 and 3 hectolitres per hectare of utilized vine area respectively ; (c) the name and address or company name of the distil ­ lery. The contract or declaration shall be accompanied by proof of the lodging of a security of ECU 5 per hectolitre . Member States shall notify the Commission of the quanti ­ ties subject to contracts or declarations of preventive distillation by 8 December 1995 at the latest . The Commission shall notify each Member State by telefax by 15 December 1995 at the latest of the reduction rate to be applied to the above contracts and declarations where the overall quantity covered by contracts or decla ­ rations submitted exceeds that established for each region . Member States shall take the necessary administrative measures to approve the above contracts and declarations with the indicated reduction rate by 15 January 1996 at the latest . The security shall be released for quantities applied for and not accepted. 2. The quantities for which a contract and declaration have been signed and approved must be delivered to the distillery by 15 March 1996 at the latest. 3 . The security shall be released pro rata of the quanti ­ ties delivered when the producer presents proof of deli ­ very to a distillery. If no deliveries have taken place within the time limit, the security is forfeited. 4. Member States may restrict the number of contracts a producer may sign for the distillation operation concerned . 5. Where necessary, Regulation (EEC) No 2721 /88 shall apply, in particular Article 6 (2) and (5) thereof. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1 995. For the Commission Franz FISCHLER Member of the Commission